Case 15-00741        Doc 44     Filed 04/16/19     Entered 04/16/19 12:53:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 00741
         Gregory A Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/12/2015.

         2) The plan was confirmed on 04/28/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/18/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,478.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-00741            Doc 44       Filed 04/16/19    Entered 04/16/19 12:53:18                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $8,284.44
          Less amount refunded to debtor                              $446.55

 NET RECEIPTS:                                                                                         $7,837.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,875.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $317.47
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,192.47

 Attorney fees paid and disclosed by debtor:                      $500.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 247 Green Street                     Unsecured         500.00           NA              NA            0.00       0.00
 acc international                    Unsecured         700.35           NA              NA            0.00       0.00
 American InfoSource LP as Agent      Unsecured         168.63        168.63          168.63          18.83       0.00
 Cash In A Wink                       Unsecured         350.00           NA              NA            0.00       0.00
 CashCall Inc                         Unsecured      1,318.26         610.76          610.76          68.19       0.00
 Cerastes LLC                         Unsecured         450.00        430.00          430.00          48.01       0.00
 City of Chicago Parking Tickets      Unsecured         120.00           NA              NA            0.00       0.00
 Comcast                              Unsecured         300.00           NA              NA            0.00       0.00
 Directv                              Unsecured         187.00           NA              NA            0.00       0.00
 Dr. Nivaldo Montes                   Unsecured      1,096.53            NA              NA            0.00       0.00
 Educational Credit Management Corp   Unsecured     28,948.34     29,786.46        29,786.46      3,325.66        0.00
 Internal Revenue Service             Priority          300.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC        Unsecured         686.82        611.82          611.82          68.31       0.00
 JHS Marketing                        Unsecured         500.00           NA              NA            0.00       0.00
 Lakota Cash Advance                  Unsecured         321.09           NA              NA            0.00       0.00
 National Pdl Credit                  Unsecured         300.00           NA              NA            0.00       0.00
 Nivaldo Montes DDS PC                Unsecured      1,478.38            NA              NA            0.00       0.00
 PDLnow.com                           Unsecured         400.00           NA              NA            0.00       0.00
 Peoplesene                           Unsecured         246.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured         212.26        212.26          212.26          23.70       0.00
 Quantum3 Group                       Unsecured         450.00        590.00          590.00          65.87       0.00
 Resurgent Capital Services           Unsecured          98.42        240.45          240.45          26.85       0.00
 Sallie Mae                           Unsecured         330.00           NA              NA            0.00       0.00
 TCF                                  Unsecured         435.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-00741        Doc 44      Filed 04/16/19     Entered 04/16/19 12:53:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,650.38          $3,645.42              $0.00


 Disbursements:

         Expenses of Administration                             $4,192.47
         Disbursements to Creditors                             $3,645.42

 TOTAL DISBURSEMENTS :                                                                       $7,837.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
